PRENDERGAST, P. J.
Appellant was convicted of manslaughter, and assessed the lowest punishment. ■
The sole question is whether or not the evidence was sufficient to sustain the conviction. There is no bill of exceptions, and no complaint to the charge of the court.
We have carefully read the testimony more than once, and think it clear that the evidence was sufficient to sustain the verdict. We can see no necessity for detailing the testimony.
The judgment is affirmed.

«©^oFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes